Ramon Vega (defendant) has appealed from the denial by a single justice of this court of his petition for relief under G. L. c. 211, § 3. The defendant contended that he had been convicted and sentenced on a criminal complaint in violation of the requirement imposed by Commonwealth v. Duquette, 386 Mass. 834, 846-847 (1982). It is clear that the defendant had other remedies available to him which make relief under G. L. c. 211, § 3, inappropriate. The defendant’s claim does not meet the two-part test set forth in Morrissette v. Commonwealth, 380 Mass. 197, 198 (1980). “The single justice did not reserve and report the issue; nor did he decide the issue. He merely denied relief pursuant to G. L. c. 211, § 3. This appeal therefore is not properly before us.” Nettis v. Commonwealth, 415 Mass. 1001, 1001 (1993). See McClain v. Commonwealth, 421 Mass. 1005 (1995).

Appeal dismissed.

The case was submitted on briefs.